Detailed Action
The present application, filed on 11/22/2021 is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action in response to the application filing date on 11/22/2021. 
Claims 1-20 are pending and have been considered below.

Priority
The application claims benefit to foreign application DE 102020/215345, filed on 12/04/2020. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is written in two paragraphs and references Fig. 1. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: "from from" should read "from" (line 10). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “in particular” (line 3) renders the claim indefinite because the boundaries of the claim are not discernable. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A preferred embedment may also be set forth in another independent or dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. Clarification and rewording are required.
Claim 10 recites the limitation "the steering column assembly" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wojtalik (DE 112018/001017), as cited by applicant, in view of Giroud (WO 2014/142821).
Regarding claim 1, Wojtalik discloses {Figures 1-4} a mounting unit {124, 224} for mounting a steering shaft {108 (110, 112)} in an associated mounting sleeve {102 (104, 106)}, comprising a substantially annular mounting body {126, 226} which extends around a central axis of the mounting body, at least two first mounting arms {130, 230} for radially supporting the mounting unit {124, 224} within the mounting sleeve {102 (106) [0033]}, the two first mounting arms {130, 230} emanating from the mounting body {126, 226} and extending away from the mounting body, and at least two second mounting arms {130, 230} for radially supporting the mounting unit {124, 224} within the mounting sleeve {102 (106) [0033]}, the two second mounting arms {130, 230} emanating from the mounting body {126, 226}, on a side opposite the first mounting arms {130, 230}, and extending away from the mounting body, the first mounting arms and the second mounting arms {130, 230} being resilient in a radial direction [0033], wherein a rotational bearing {244} is provided on a radially inner side of the mounting body {126, 226} for radially supporting the mounting unit {124, 224} on the steering shaft {108}, the mounting body {126, 226} forming an outer ring {246} of the rotational bearing {244} on which rotational elements {“a plurality of bearing elements (not shown)” [0038]} allow rotation of the shaft.
However, Wojtalik does not explicitly disclose a roller bearing is provided on a radially inner side of the mounting body for radially supporting the mounting unit on the steering shaft, the mounting body forming an outer ring of the roller bearing on which rolling elements roll.
Giroud teaches {Figures 1-7} a roller bearing {100} is provided on a radially inner side of the mounting body {120} for radially supporting the mounting unit on the steering shaft {Abstract}, the mounting body {120} forming an outer ring {120 (122)} of the roller bearing {100} on which rolling elements {154} roll.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the bearing elements disclosed by Wojtalik would comprise rolling elements, as taught by Giroud, making the rotational bearing a roller bearing, in order to create a rotational contact between the inner race and the outer race “that exhibits resiliency” [paragraphs 0017-0018].
Regarding claim 2, Wojtalik discloses {Figures 1-4} the first mounting arms {130, 230} and the second mounting arms {130, 230} integrally merge with the mounting body {126, 226}, in particular the first mounting arms {130, 230} and the second mounting arms {130, 230} extend substantially axially.
Regarding claim 6, Wojtalik discloses {Figures 2-4} a radial projection {portion in contact with 106 in Figure 2} is arranged on at least one of the first mounting arms {130, 230} for contact with the mounting sleeve {106}.  
Regarding claim 7, Wojtalik discloses {Figures 2-4} the radial projection {portion in contact with 106 in Figure 2} is formed by a circumferentially extending bead {bead/protrusion extending axially outwards from the tip of the mounting arms in Figures 2-4 [0033]}.  
Regarding claim 8, Wojtalik in view of Giroud discloses all the elements of claim 1. However, Wojtalik does not explicitly disclose the roller bearing is a ball bearing or a needle bearing.  
Giroud teaches the roller bearing {100} is a ball {154} bearing or a needle bearing.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the roller elements disclosed by Wojtalik and Giroud would comprise ball or roller elements {Giroud 154} in order to create a rotational contact between the inner race and the outer race “that exhibits resiliency” [paragraphs 0017-0018]. Giroud teaches roller/ball elements (#154) as part of the bearing, and thus Giroud teaches a roller/ball bearing.
Regarding claim 9, Wojtalik and Giroud disclose all the aspects of claim 1. However, Wojtalik does not explicitly disclose tolerance compensation elements are provided on a radially inner contact surface which is designed for putting the mounting unit and the steering shaft in radial contact.
Giroud teaches {Figures 1-7} tolerance compensation elements {167, 180, 280, “the gap” [paragraph 0022]} are provided on a radially inner contact surface which is designed for putting the mounting unit and the steering shaft {“steering shaft” [paragraph 0022]} in radial contact.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the radially inner contract surface of the mounting unit disclosed by Wojtalik to include tolerance compensation elements, as taught by Giroud, in order to “facilitate(s) insertion of the steering shaft that is to be supported by the bearing during installation” [paragraph 0022].
Regarding claim 10, Wojtalik discloses {Figures 1-4} a steering column assembly {100} comprising a steering shaft {108 (110, 112)} and a mounting sleeve {102 (104, 106)}, wherein the steering shaft {108} is radially supported within the mounting sleeve {106} by a mounting unit {124, 224}.  
Regarding claim 11, Wojtalik discloses {Figures 1-4} an inner ring {248} of the rotational bearing {244} is held on the steering shaft {108 (110, 112)} via a press/interference fit [paragraph 0043].  
Regarding claim 12, Wojtalik discloses {Figures 1-4} an inner ring {248} of the rotational bearing {244} is held axially on the steering shaft {108 (110, 112)} by a mechanical securing element {“fastening means” [paragraph 0043]}.
Regarding claim 13, Wojtalik discloses {Figures 1-4} the first mounting arms {130, 230} and the second mounting arms {130, 230} contact the mounting sleeve {102 (106)} under radial preloading [paragraph 0016].  
Regarding claim 14, Wojtalik discloses {Figures 1-4} the first mounting arms {130, 230} and the second mounting arms {130, 230} contact the mounting sleeve {102 (106)} under radial preloading [paragraph 0016].
Regarding claim 18, Wojtalik discloses {Figures 1-4} a radial projection {48} is arranged on at least one of the first mounting arms {130, 230} and at least one of the second mounting arms {130, 230} for contact with the mounting sleeve {102 (106)}.
Regarding claim 20, Wojtalik discloses {Figures 1-4} a gap is positioned between adjacent first mounting arms {130, 230} and adjacent second arms {130, 230}.
Claims 3-4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wojtalik in view of Giroud, as applied to claims 1-2 above, and further in view of Kessler (US 3,501,208).
Regarding claim 3, Wojtalik in view of Giroud discloses all the elements of claim 1. Wojtalik further discloses that the mounting body {226} and the outer ring {246} are integrally merged [0016], and are made of a polymer material [paragraph 0036]. 
However, Wojtalik does not explicitly disclose the mounting body and the outer ring which integrally merges with the mounting body are made of a plastics material.
Kessler teaches {Figures 1-3} an entire structure of a bearing unit, including an outer ring {11, 12}, made out of plastic {Col. 1, lines 11-12}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the polymeric material of the mounting body and outer ring, disclosed by Wojtalik and Giroud, to be a plastic material, as taught by Kessler, in order to provide “ease of action as well as silence” as well as “self-lubricating” contact surfaces and “an inherent low coefficient of friction” {Col. 1, lines 34-38}.
Regarding claim 4, Wojtalik in view of Giroud discloses all the elements of claim 1. Wojtalik further discloses an inner ring {248} made out of a polymer material [0036]. 
However, Wojtalik does not explicitly disclose an inner ring of the roller bearing is made of a plastics material.  
Kessler teaches {Figures 1-3} an inner ring {13, 14} of a rolling bearing is made of a plastics material {Col. 1, lines 11-12}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the polymeric inner ring, disclosed by Wojtalik and Giroud, to be a plastic material in order to provide “ease of action as well as silence” as well as “self-lubricating” contact surfaces and “an inherent low coefficient of friction” {Col. 1, lines 34-38}.
Regarding claim 15, Wojtalik in view of Giroud discloses all the elements of claim 1. Wojtalik further discloses that the mounting body {226} and the outer ring {246} are integrally merged [0016], and are made of a polymer material [paragraph 0036]. 
However, Wojtalik does not explicitly disclose the mounting body and the outer ring which integrally merges with the mounting body are made of a plastics material.
Kessler teaches {Figures 1-3} an entire structure of a bearing unit, including an outer ring {11, 12}, made out of plastic {Col. 1, lines 11-12}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the polymeric material of the mounting body and outer ring, disclosed by Wojtalik and Giroud, to be a plastic material in order to provide “ease of action as well as silence” as well as “self-lubricating” contact surfaces and “an inherent low coefficient of friction” {Col. 1, lines 34-38}.
Claims 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wojtalik in view of Giroud as applied to claim 1 above, and further in view of Domig (DE 102017/213807).
Regarding claim 5, Wojtalik in view of Giroud discloses all the elements of claim 1. However, Wojtalik does not explicitly disclose at least one of the first mounting arms is substantially trapezoidal when viewed in the radial direction.  
Domig teaches {Figures 1-9} a mounting unit {including inner ring 52} for mounting a steering shaft {22}, the mounting unit comprising at least one mounting arm {521} is substantially trapezoidal {Figures 4-9} when viewed in the radial direction.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first mounting arms disclosed by Wojtalik and Giroud to be formed substantially trapezoidal when viewed in the radial direction, as taught by Domig, in order to engage the sleeve or shaft in a reliable “positive-locking manner” [paragraph 0059], so that once engaged, they will become less easily disengaged.
Regarding claim 17, Wojtalik in view of Giroud discloses all the elements of claim 1. However, Wojtalik does not explicitly disclose at least one of the second mounting arms is substantially trapezoidal when viewed in the radial direction.  
Domig teaches {Figures 1-9} a mounting unit {including inner ring 52} for mounting a steering shaft {22}, the mounting unit comprising at least one mounting arm {521} is substantially trapezoidal {Figures 4-9} when viewed in the radial direction.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the second mounting arms disclosed by Wojtalik and Giroud to be formed substantially trapezoidal when viewed in the radial direction, as taught by Domig, in order to engage the sleeve or shaft “in a positive-locking manner” [paragraph 0059].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wojtalik, Giroud, and Kessler as applied to claim 4 above, and further in view of Fuchs (WO 2013/004466).
Regarding claim 16, Wojtalik in view of Giroud, and further in view of Kessler, discloses all the elements of claim 4. 
However, Wojtalik does not explicitly disclose at least one rolling element of the roller bearing is made of a plastics material.  
Fuchs teaches {Figure 2} at least one rolling element {31} of the roller bearing {20} is made of a plastics material (paragraph 0022).  
 In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified one of the rolling elements of the roller bearing disclosed by Wojtalik, Giroud, and Kessler to be made of a plastics material, as taught by Fuchs, in order to engage the sleeve or shaft in a reliable “positive-locking manner” [paragraph 0059], so that once engaged, they will become less easily disengaged.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, none of the prior art of record disclose tolerance compensation elements are provided on a radially inner contact surface which is designed for putting the mounting unit and the steering shaft in radial contact, wherein the tolerance compensation elements are constructed as deformable radial projections emanating from the radially inner contact surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/LAURA FREEDMAN/Primary Examiner, Art Unit 3614